                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                PADUCAH DIVISION

THOMAS EDWARD BURKE, JR.                                                             PLAINTIFF

v.                                                    CIVIL ACTION NO. 5:19-CV-P10-TBR

JAMES ERWIN, et al.                                                              DEFENDANTS

                         MEMORANDUM OPINION AND ORDER

       Plaintiff Thomas Edward Burke, Jr., filed a pro se, in forma pauperis complaint pursuant

to 42 U.S.C. § 1983. This matter is before the Court for screening pursuant to 28 U.S.C.

§ 1915A and McGore v. Wrigglesworth, 114 F.3d 601 (6th Cir. 1997), overruled on other

grounds by Jones v. Bock, 549 U.S. 199 (2007). For the reasons set forth below, this action will

be dismissed in part and allowed to continue in part, and Plaintiff will be given an opportunity to

amend his complaint.

                                  I. SUMMARY OF CLAIMS

       Plaintiff is an inmate at the Kentucky State Penitentiary (KSP). He names as Defendants

in their individual and official capacities Kentucky Department of Corrections Commissioner

James Erwin; Correct Care Solutions (CCS), the medical care provider at KSP; and Nurse Nancy

Raines. He alleges that he has had a continuous positive air pressure (CPAP) machine to use

since 1996 including the years he has been at KSP, i.e., 2006 to the present. He alleges that

Defendant Raines has refused to order “seriously needed parts” to keep his CPAP machine

working. He states that Defendant Raines knows that he suffers from the serious medical

conditions sleep apnea and asthma. He alleges that Defendant Raines’ deliberate indifference to

his sleep apnea causes him to feel very tired with muscle and joint pain. He also alleges that
Defendant Raines is interfering with the treatment ordered by his doctor by not ordering the

supplies needed to run the CPAP machine.

       A couple of weeks after he initiated this civil action, Plaintiff refiled his complaint on this

Court’s approved form. On that complaint form (DN 1-4), Plaintiff adds an allegation that he

was released from his prison job because he filed this complaint in court.

       As relief, Plaintiff requests monetary and punitive damages and injunctive relief in the

form of ordering Defendants to provide him with the needed parts for his CPAP machine.

                                           II. ANALYSIS

       When a prisoner initiates a civil action seeking redress from a governmental entity,

officer, or employee, the trial court must review the complaint and dismiss the action, if the

Court determines that it is frivolous or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief from a defendant who is immune from such relief. See 28

U.S.C. § 1915A(b)(1) and (2). A claim is legally frivolous when it lacks an arguable basis either

in law or in fact. Neitzke v. Williams, 490 U.S. 319, 325 (1989). The Court may, therefore,

dismiss a claim as frivolous where it is based on an indisputably meritless legal theory or where

the factual contentions are clearly baseless. Id. at 327. When determining whether a plaintiff

has stated a claim upon which relief can be granted, the Court must construe the complaint in a

light most favorable to Plaintiff and accept all factual allegations as true. Prater v. City of

Burnside, Ky., 289 F.3d 417, 424 (6th Cir. 2002). While a reviewing court must liberally

construe pro se pleadings, Boag v. MacDougall, 454 U.S. 364, 365 (1982) (per curiam), to avoid

dismissal, a complaint must include “enough facts to state a claim to relief that is plausible on its

face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).




                                                  2
Claim against Commissioner Erwin

       The complaint does not mention Defendant Erwin except to explain that he is

“responsible for the overall operations of the Department and each institution under his

jurisdiction, including [KSP].”

       The doctrine of respondeat superior, or the right to control employees, does not apply in

§ 1983 actions to impute liability onto supervisors. Monell v. N.Y.C. Dep’t of Soc. Servs., 436

U.S. 658, 691 (1978); Taylor v. Mich. Dep’t of Corr., 69 F.3d 76, 80-81 (6th Cir. 1995).

Additionally, “simple awareness of employees’ misconduct does not lead to supervisor liability.”

Leary v. Daeschner, 349 F.3d 888, 903 (6th Cir. 2003). “[P]roof of personal involvement is

required for a supervisor to incur personal liability.” Grinter v. Knight, 532 F.3d 567, 575 (6th

Cir. 2008). “[A] plaintiff must plead that each Government-official defendant, through the

official’s own individual actions, has violated the Constitution.” Ashcroft v. Iqbal, 556 U.S. 662,

676 (2009); Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir. 1999) (stating that supervisory

liability “must be based on active unconstitutional behavior and cannot be based upon ‘a mere

failure to act’”) (quoting Salehpour v. Univ. of Tenn., 159 F.3d 199, 206 (6th Cir. 1998)).

       Thus, for a supervisor such as Defendant Erwin to be held liable under § 1983, Plaintiff

must allege that Defendant Erwin was personally involved in the alleged unconstitutional

conduct. Plaintiff does not do so, and, therefore, fails to state a claim against this Defendant.

Retaliation claim

       Plaintiff alleges that he lost his prison job because he filed this case. He does not state

who was responsible for removing him from his job or any other details. The Court will allow

Plaintiff to amend his complaint to name the person(s) responsible for the alleged retaliation and

provide any other details.



                                                  3
Remaining claims

       The Court assumes for purposes of this initial review that Plaintiff’s need for a working

CPAP machine is a serious medical need. The Court will allow Plaintiff’s deliberate-

indifference claim against Defendant Raines in her individual capacity to go forward.

       The Court will dismiss Plaintiff’s official-capacity claim against Defendant Raines and

his claim against CCS. It appears from the complaint that Defendant Raines must be employed

by CCS, the medical provider. “Official-capacity suits . . . ‘generally represent [ ] another way

of pleading an action against an entity of which an officer is an agent.’” Kentucky v. Graham,

473 U.S. 159, 166 (1985) (quoting Monell, 436 U.S. at 691 n.55). Thus, the official-capacity

claim against Defendant Raines is in actuality brought against CCS.

       The Sixth Circuit has held that the analysis that applies to § 1983 claims brought against

municipalities applies to private corporations contracted to provide medical services to inmates,

like CCS. See, e.g., Parsons v. Caruso, 491 F. App’x 597, 609 (6th Cir. 2012) (recognizing that

a “Monell custom or policy claim” can be brought under § 1983 against a private corporation that

provides medical care to inmates); Braswell v. Corr. Corp. of Am., 419 F. App’x. 622, 627 (6th

Cir. 2011) (applying Monell’s municipal liability standard to the private corporation that had

been contracted to operate a jail) (citing Street v. Corr. Corp. of Am., 102 F.3d 810, 814 (6th Cir.

1996)). That standard requires analysis of two distinct issues: (1) whether Plaintiff’s harm was

caused by a constitutional violation; and (2) if so, whether CCS is responsible for that violation.

Collins v. City of Harker Heights, Tex., 503 U.S. 115, 120, 112 (1992). With regard to the

second prong, CCS cannot be held responsible for a constitutional deprivation unless there is a

direct causal link between a CCS policy or custom and the alleged constitutional deprivation.

Monell, 436 U.S. at 691; Deaton v. Montgomery Cty., Ohio, 989 F.2d 885, 889 (6th Cir. 1993).



                                                 4
In other words, the policy or custom “must be ‘the moving force of the constitutional violation’

in order to establish” § 1983 liability. Searcy v. City of Dayton, 38 F.3d 282, 286 (6th Cir. 1994)

(quoting Polk Cty. v. Dodson, 454 U.S. 312, 326 (1981) (citation omitted)).

       Here, Plaintiff makes no allegation that the alleged constitutional deprivation resulted

from a policy or custom of CCS. Consequently, the claims against CCS and Defendant Raines in

her official capacity will be dismissed for failure to state a claim upon which relief may be

granted.

                               III. CONCLUSION AND ORDER

       For the foregoing reasons,

       IT IS ORDERED that Plaintiff’s claims against Defendants Erwin and CCS and against

Defendant Raines in her official capacity are DISMISSED for failure to state a claim upon

which relief may be granted pursuant to 28 U.S.C. § 1915A(b)(1).

       The Clerk of Court is DIRECTED to terminate Defendants James Erwin and Correct

Care Solutions as parties to this action.

       IT IS FURTHER ORDERED that within 30 days of entry of this Memorandum

Opinion and Order Plaintiff may file an amended complaint naming the person(s) allegedly

responsible for his termination from his job in retaliation for filing this lawsuit. The Clerk of

Court is DIRECTED to send to Plaintiff a copy of the prisoner § 1983 form with this case

number and “AMENDED” affixed thereto.




                                                  5
         Once that 30-day period has expired the Court will conduct initial review of the amended

complaint, if one is filed, and enter an order governing service and setting deadlines for the

development of the remaining claims.

Date:   May 14, 2019




cc:     Plaintiff, pro se
        Defendants
4413.009




                                                 6
